

116 HCON 17 IH: Expressing the sense of Congress regarding the provision of a basic standard of humanitarian care to all individuals in U.S. Customs and Border Protection custody.
U.S. House of Representatives
2019-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. CON. RES. 17IN THE HOUSE OF REPRESENTATIVESFebruary 11, 2019Mr. Ruiz (for himself, Mr. Castro of Texas, Ms. Roybal-Allard, Ms. Lofgren, Mr. Nadler, Mr. Luján, Mr. Carbajal, Mr. Cisneros, Mr. Vargas, Ms. Garcia of Texas, Ms. Velázquez, Ms. Mucarsel-Powell, Mr. Sires, Mrs. Napolitano, Ms. Barragán, Mr. San Nicolas, Mr. Sablan, Ms. Escobar, Mr. Soto, Mr. Gonzalez of Texas, Mr. Espaillat, Mr. Cárdenas, Mr. Correa, Mrs. Torres of California, and Mr. Gallego) submitted the following concurrent resolution; which was referred to the Committee on the Judiciary, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedCONCURRENT RESOLUTIONExpressing the sense of Congress regarding the provision of a basic standard of humanitarian care
			 to all individuals in U.S. Customs and Border Protection custody.
	
 Whereas two children, Jakelin Caal Maquin and Felipe Gomez Alonzo, recently died while in the custody of the Federal Government;
 Whereas the Declaration of Independence sets forth that all individuals in the United States are created equal, endowed with the inalienable rights of life, liberty, and pursuit of happiness;
 Whereas the United States was founded as a nation of men and women seeking freedom, refuge, and prosperity for themselves and their descendants;
 Whereas the United States recognizes the inherent human dignity of all individuals; Whereas the core values held by the Department of Homeland Security and U.S. Customs and Border Protection include integrity, vigilance, and respect;
 Whereas U.S. Customs and Border Protection acknowledged that U.S. Border Patrol stations were built over 30 years ago for single adult males, not the humanitarian needs of families, and need additional resources to provide medical care, mental health services, and humanitarian assistance;
 Whereas lack of access to adequate medical screenings, emergency medical care, shelter, sanitation, water supply, and food poses serious risks to individual and public health;
 Whereas the United States is one of the original signatories of the Universal Declaration of Human Rights in 1948, which states that recognition of the inherent dignity and of the equal and inalienable rights of all members of the human family is the foundation of freedom, justice and peace in the world;
 Whereas the Universal Declaration of Human Rights states that, Member States have pledged themselves to achieve, in cooperation with the United Nations, the promotion of universal respect for and observance of human rights and fundamental freedoms.; and
 Whereas the Universal Declaration of Human Rights says that everyone, without distinction of any kind, has the right to a standard of living adequate for the health and well-being of himself [or herself] and of his [or her] family, including food, clothing, housing and medical care: Now, therefore, be it
	
 That it is the sense of Congress that— (1)the United States must provide a basic standard of humanitarian care to all individuals in its custody; and
 (2)U.S. Customs and Border Protection (CBP) should— (A)provide a standardized, adequate health assessment by a trained and certified health professional for each individual in its care;
 (B)have the medical equipment necessary to respond to medical emergencies quickly and efficaciously, including equipment necessary to treat children and the elderly;
 (C)have sufficient capacity to transport individuals in its custody to the appropriate medical facility in a timely manner;
 (D)provide for adequate water, nutrition, hygiene, and sanitation needs of individuals in temporary CBP custody, consistent with a life of dignity;
 (E)provide living accommodations for individuals in temporary CBP custody that ensure such facilities are humane and appropriate for single adults, families, and unaccompanied children, and should have contingency plans for responding to surges in individuals crossing the border; and
 (F)provide appropriate training in humanitarian care for Federal and contract personnel who interact with individuals in CBP custody.
				